FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE DIAZ LAZARIT,                               No. 08-70358

               Petitioner,                       Agency No. A095-640-782

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Jose Diaz Lazarit, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s

(“IJ”) decision pretermitting his application for adjustment of status. We dismiss

the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Diaz Lazarit’s contention that he was

deprived of his right to counsel before the IJ because he failed to raise that issue

before the BIA and thereby failed to exhaust his administrative remedies. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (noting that due process

challenges that are “procedural in nature” must be exhausted).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     08-70358